PER CURIAM.
This is an appeal by the plaintiffs Tangier and Michael Scott from an adverse final summary judgment entered in a negligence action arising out of a slip-and-fall accident which occurred on the business premises of the defendant Florida Supermarkets, Inc. We reverse and remand for further proceedings upon a holding that on this record there exists a triable issue as to whether the defendant had constructive notice of the puddle of water on which the plaintiff Tangier Scott slipped and fell near the front entrance of the defendant’s supermarket — and, accordingly, the summary judgment in this cause cannot stand.
The defendant’s former safety manager testified at deposition that the defendant had a recurring problem during rainy days with customers falling on water puddles which would form at the entrance of the supermarket; the slip and fall in this case occurred on a rainy day. It was therefore at least arguably foreseeable to the defendant that a water puddle would form near the front entrance of the supermarket during the rainy day in question, and that the plaintiff Tangier Scott might slip on such puddle and injure herself as she did. This being so, the final summary judgment under review is hereby reversed and the cause is remanded to the trial court for further proceedings. Brooks v. Phillip Watts Enters., Inc., 560 So.2d 339 (Fla. 1st DCA), rev. denied, 567 So.2d 435 (Fla. 1990); Maryland Maintenance Serv., Inc. v. Palmieri, 559 So.2d 74, 76 (Fla. 3d *313DCA), rev. denied, 574 So.2d 142 (Fla.1990); Fazio v. Dania Jai-Alai Palace, Inc., 473 So.2d 1345, 1347-48 (Fla. 4th DCA 1985).
Reversed and remanded.